Citation Nr: 0733046	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
amputation of the right foot as a result of complications of 
surgery performed by VA in September 2001 and of follow-up 
medical care by VA.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left foot disorder, claimed as due to weight transfer as a 
result of the right foot amputation. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lower back disability, claimed as due to 
aggravation as a result of the right foot amputation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

A hearing was held on November 3, 2004, in North Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

In a decision issued on May 19, 2005, the Board, in pertinent 
part, denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for amputation of the right foot as a result of 
complications of surgery performed by VA in September 2001 
and of follow-up medical care by VA; entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left foot 
disorder, claimed as due to weight transfer as a result of 
the right foot amputation; and, entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional lower back 
disability, claimed as due to aggravation as a result of the 
right foot amputation.  The veteran then appealed the Board's 
decision regarding those claims to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
May 2006, the Court vacated the Board's decision and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand (Joint Motion) filed in this case.  
The Board then remanded the case for further development in 
September 2006.  That development was completed, and the case 
has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who performed a 
surgical procedure in September 2001 and follow-up medical 
care, nor does the evidence show that any additional 
disability was an event that was not reasonably foreseeable.

3.  The veteran has not been shown to have developed a left 
foot disorder as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA health care providers who 
performed a surgical procedure in September 2001 and follow-
up medical care, nor does the evidence show that any 
additional disability was an event that was not reasonably 
foreseeable.

4.  The veteran is not shown to have sustained aggravation of 
a lower back disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA health care 
providers who performed a surgical procedure in September 
2001 and follow-up medical care, nor does the evidence show 
that any additional disability was an event that was not 
reasonably foreseeable.
CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. § 
1151 amputation of the right foot as a result of 
complications of surgery performed by VA in September 2001 
and of follow-up medical care at a VA Medical Center have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.358 (2006).

2.  The requirements for compensation under 38 U.S.C.A. § 
1151 for a left foot disorder claimed as due to weight 
transfer as a result of the right foot amputation at a VA 
Medical Center have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.358 (2006).

3.  The requirements for compensation under 38 U.S.C.A. § 
1151 for additional lower back disability claimed as due to 
aggravation as a result of the right foot amputation at a VA 
Medical Center have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.358 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
January 2002, prior to the initial decision on the claims in 
August 2002, as well as in April 2003 and February 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VA Medical Center 
(VAMC).  Specifically, the January 2002 letter indicated that 
the evidence must show a current diagnosis, medical or in 
some circumstances lay evidence of an injury incurred in or 
aggravated as a result of VA hospitalization or treatment, 
and medical evidence of a nexus between the two.  
Additionally, the September 2003 statement of the case (SOC) 
and the June 2007 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2002 and April 2003 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2002 and April 2003 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The January 2002 and February 2007 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the January 2002 letter informed the 
veteran that it was still his responsibility to support his 
claim with appropriate evidence, and the April 2003 letter 
stated that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for compensation pursuant to 
38 U.S.C.A. § 1151, but he was not provided with notice of 
the type of evidence to establish a disability rating and an 
effective date.  Despite the inadequate notice provided to 
the veteran pertaining to disability ratings and effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In the 
decision below, the Board denies the veteran's claims for 
compensation pursuant to 38 U.S.C.A. § 1151.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded VA 
examinations in August 2003 and December 2006 in connection 
with his claims currently on appeal, and an additional VA 
medical opinion was obtained din January 2007.  He was also 
provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.




Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).  

While compensation under 38 U.S.C.A. § 1151 is awarded "as 
if" such disability is service-connected, disability 
compensation may also be paid pursuant to 38 U.S.C. § 1151 
and 38 C.F.R. § 3.310 for disability that is proximately due 
to or the result of a disability for which compensation is 
payable under 38 U.S.C.A. § 1151. VAOPGCPREC 8-97 (February 
11, 1997), 62 Fed. Reg. 15,566 (1997); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).


I.  Right Foot Amputation

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The veteran has 
contended his right foot was amputated as a result of 
complications of surgery performed by VA in September 2001 
and of follow-up medical care by VA.  However, the medical 
evidence of record does not show that the veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  

The evidence of record demonstrates that the veteran 
sustained bilateral heel fractures when he fell from a 
scaffold at work in 1981.  He underwent an open reduction 
internal fixation in 1981 followed by a right subtalar fusion 
in 1982.  VA medical records show that there was still 
nonunion of the right subtalar joint with surrounding 
sclerosis dated in August 2001.  The orthopedic surgeon noted 
that she would use the same incision from a previous surgery 
to approach the subtalar articulation.  She also indicated 
that the veteran should be prepped for a possible iliac bone 
graft too and that bone graft substitutes should be available 
in the operating room.
On September 13, 2001, the veteran underwent a revision of 
his right subtalar fusion due to continued discomfort.  It 
was noted that cannulated screws were used, which were 
sterilized.  An intraoperative note documented the wound as 
being clean, and a postoperative note indicated that the 
veteran had no complaints and that the pain was controlled by 
medication.  He was discharged to home on September 16, 2001.

VA medical records show that the wound later began to look 
bad on October 2, 2001, and that the cast was replaced.  The 
veteran was subsequently found to have dehiscence of the 
right lateral foot incision to depth of bone.  He was 
rehospitalized, placed on intravenous antibiotics for six 
weeks, and treated with whirlpools, dressing changes, 
curasol, and multiple debridements.  The treating physician 
stated that it seemed unlikely that the veteran had 
osteomyelitis, but noted that it could not be established 
with certainty until he finished the antibiotics and the 
wound was healed.  

In November 2001, the surgeon indicated that the veteran had 
three more weeks of intravenous antibiotics and that a 
fragment of the bone was visible through the granulation 
tissue on the plantar half of the wound.  It was also noted 
that the wound appeared clean, and x-rays suggested 
consolidation of the subtalar joint.  The veteran was advised 
to continue weekly wound checks.  

In December 2001, it was noted that the wound measured 45 
millimeters by 10 millimeters and was clean with a thick 
carpet of granulation tissue.  The surgeon indicated that the 
veteran would finish his intravenous antibiotics the 
following day and recommended that he remain on a course of 
oral antibiotics twice a day until his wound filled in 
deeply.  The veteran was also instructed to change the 
dressing twice a day, continue his weekly wound checks, and 
postpone weight bearing until more granulation tissue was 
present.

In January 2002, the veteran still had oozing serous 
drainage, and the wound measured 40 millimeters by 7 
millimeters.  The veteran indicated that he had tried to put 
weight on his foot, but he had to stop because of pain and 
tingling.  The surgeon indicated that the veteran continued 
to heal slowly.  Later that same month, the surgeon noted 
that the wound continued to heal and had dramatic improvement 
in size.  X- rays suggested solid subtalar fusion, and lab 
work was also done.  In February 2002, the veteran was taken 
off oral antibiotics, which he had taken ever since the 
cessation of the intravenous antibiotics.  

In March 2002, the veteran reported that his foot was turning 
black and worried about staph infection.  He had started 
taking oral antibiotics again.  The wound was noted to still 
be closing, and it was measured as being 35 millimeters by 6 
millimeters by 6 millimeters.  There was also evidence of 
previous blisters along the sides of the crater, and the 
veteran reported having itching, burning, and festering.  X-
rays showed osteopenia, but no obvious osteomyelitis.  By her 
assessment, the surgeon stated that the veteran was 
continuing to fill in the defect and that certain lab work 
did not suggest osteomyelitis.  She instructed him to 
discontinue the antibiotics, continue wound care, increase 
weight bearing in the 3D boot walker to resolve osteopenia, 
and increase his follow-up appointments to a weekly basis.  

The veteran was seen the following week at which time it was 
noted that the blackness that had been present on the 
posterior heel and ankle had resolved.  He reported some red 
irritation around the wound area, and a physical examination 
did reveal skin irritation surrounding the wound area.  The 
wound measured 30 millimeters by 5 millimeters by 5 
millimeters.  There was minimal serous drainage, and there 
was granulation tissue at the base of the wound.  The surgeon 
assessed the veteran as having a slow healing wound status 
post subtalar fusion.  She also noted that there was local 
wound irritation, but stated that there were no signs of 
wound infection.  

VA medical records show that the veteran was seen again in 
April 2002 at which time the wound was clean.  However, there 
was a raw surrounding area that appeared to be a reaction to 
the dressing.  The surgeon could not express any purulence 
and stated that she did not see any sign of infection.  The 
assessment was delayed wound healing without definitive 
evidence of deep infection, but problems with 
hypersensitivity of surrounding skin.  The veteran was 
referred to a wound care specialist.  He was seen again later 
that month complaining of significant drainage on the wound 
dressing in the morning.  However, the surgeon stated that it 
had "never been labeled as osteomyelitis."  It was also noted 
that lab tests did not support infection, but did not 
absolutely rule it out.  The surgeon offered the veteran the 
option of surgical debridement with attempt to gain closure.  
She warned him that he would require another six weeks of 
intravenous antibiotics if the scraping from the underlying 
bone was positive for infection.  It was further noted that 
the veteran would be admitted with at least two incision and 
drainage procedures to clean the wound and attempt closure if 
he continued to fail all attempts to gain closure of the 
wound.   If there was a positive culture from a deep bone, he 
would also require six additional weeks of antibiotics, 
possible repeat debridements, and could eventually lead to 
amputation.

In May 2002, it was noted that there was no evidence of 
drainage, but there was still a crevice.  The assessment was 
subtalar arthrodesis with a very slow healing lateral wound 
without support for osteomyelitis.

VA medical records dated in June 2002 indicate that the wound 
had epithelialized, but the veteran reported that the area 
reopened in a pinpoint area and drained clear fluid when he 
cleaned it.  He also complained of continuing pain that had 
prevented him from becoming more functional.  The wound 
measured 25 millimeters by 7 millimeters by 6 millimeters.  
Lab work did not support an infection, but it was noted that 
the slow healing time raised the issue of a low grade 
infection.  The surgeon wanted to see him again in one month.  

In July 2002, a nurse noted that the wound tissue had 
improved and that the skin was intact, but that it was 
erythemic and slightly raised.  There was a pinhole opening 
at the base of the wound that continued to drain small 
amounts of serous fluid consistently.  A fungal rash on the 
plantar and dorsal foot was noted to have resolved though.  
The nurse stated that there was nothing more she could offer 
the veteran in terms of his wound, as there was something 
deeper in the wound that was causing the chronic drainage and 
non-healing.  

The surgeon then evaluated the wound in July 2002 at which 
time it measured 45 millimeters by 8 millimeters.  There was 
an epitheliazed crater, and the surgeon could not produce any 
fluid on examination, despite the veteran's reports that 
there was a deep opening that allowed drainage at night.  X-
rays showed fusion of subtalar joint with bones appearing 
very osteopenic.  The tip of one screw was possibly 
protruding into the ankle surface.  The assessment was 
subtalar fusion with lateral crater and small continuing 
drainage.  The surgeon also noted that there was no support 
for osteomyelitis by lab data or X-ray.  The surgeon offered 
to remove the screws to eliminate any possible impingement at 
the ankle joint, but the veteran was reluctant to consider 
any surgery.  The options available were to remove the screws 
and culture the screws to look for evidence of deep infection 
and/or to perform a repeat incision and drainage of the 
lateral wound, which could both lead to repeat antibiotics 
and repeat surgical procedures.  

In August 2002, the veteran returned for a follow-up visit 
with complaints of swelling in his feet.  He stated that he 
was trying to increase the weight on his right foot as 
previously advised.  The wound was a deep crater that had 
epithelialized.  It was noted that the last set of X-rays in 
July 2002 strongly suggested osteopenia and that it was 
difficult to assess the fusion.  The surgeon indicated that 
the veteran was ready to try a regular shoe and increase 
standing and walking as much as possible.  Plastic surgery 
was also consulted for the placement of a local rotational 
flap.  The veteran was to return in one month.

The veteran's wound did not improve, and he later sought 
treatment at a private clinic. Private medical records show 
that the veteran was seen in October 2002 with a chronic non-
healing wound of the right ankle.  Dr. S. (initials used to 
protect the veteran's privacy) indicated that the open wound 
was probably secondary to osteomyelitis.  A bone scan was 
performed, and it was determined that osteomyelitis could not 
be excluded.  Indeed, Dr. S. indicated that the bone scan was 
highly suggestive of osteomyelitis.  Later in October 2002, 
Dr. R. also indicated that a MRI of the right ankle was 
suggestive of osteomyelitis.  

The veteran then underwent irrigation and debridement of his 
wound in late October 2002.  The pre- and post-operative 
diagnosis was osteomyelitis of the right talus and 
calcaneous.  Two weeks later in November 2002, the veteran 
underwent the same procedure in the medial aspect of the 
ankle.  Dr. R. then discussed the advisability of going ahead 
with a below-the-knee amputation on the right lower 
extremity.  Such an amputation was subsequently performed on 
November 15, 2002.  The veteran tolerated the procedure well 
and there were no complications.  He later underwent an 
additional procedure related to revision of the amputation 
stump.

In August 2003, the veteran ws afforded a VA examination to 
address the issue of whether or not additional disability 
resulted from VA surgery, treatment, or examination.  The 
examiner noted that there was failure of the wound to 
completely heal following the ankle surgery in September 2001 
and stated that the veteran had disability due to amputation 
of his right lower extremity, which was a result of the 
injury and treatment of the injury of his right foot that was 
provided in part by VA.  The examiner commented that there 
was no evidence in the history or review of the claims folder 
that the veteran caused any progression or worsening of his 
disability due to his own willful misconduct or failure to 
follow instructions.  He also stated that there was no 
evidence that the additional disability resulted from 
inappropriate, improper, or untimely care on the part of VA 
medical personnel.  He opined that osteomyelitis and its 
complications were ultimately the cause of the veteran's need 
for a below-the-knee amputation and that there was no 
evidence that this was improperly treated.  The examiner 
stated that the failure to respond to treatment did not 
indicate inappropriate care on the part of the VA.

The December 2006 VA examiner also stated that he did not 
find evidence of improper treatment.  He commented that the 
amputation occurred following the operative procedure, which 
was performed in the normal manner.  

An additional VA medical opinion was subsequently obtained in 
January 2007.  The examiner reviewed the claims file and 
stated that the veteran had a below-the-knee amputation 
following a surgical procedure due to complications of an 
unfortunate postoperative infection.   He indicated that all 
proper care, skill, and judgment were employed in the 
treatment and stated that he could not find that anything 
that happened due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment.  He also note that 
any operative procedure can have an infection was a 
reasonably foreseeable complication.  The January 2007 VA 
examiner did comment that amputation is not an expected 
complication, but also noted that it can occur with any 
procedure if the infection is severe enough and cannot be 
controlled by measures instituted during the treatment.  The 
examiner further indicated that he could not find any 
evidence indicating that VA had alerted the veteran to the 
risk of having an amputation.  However, he did note that 
typical preoperative discussion does include outlining the 
risks and expectations and stated that he felt certain that 
reasonable risks were discussed with the veteran prior to the 
procedure.

The Board does acknowledge the veteran's allegation that his 
VA surgeon remarked after the September 2001 surgery and 
during treatment for infection that nonsterile hardware must 
have been used in his ankle.  He also contends that that he 
was misdiagnosed and improperly treated by VA following his 
September 2001 surgery.  In particular, he has claimed that 
his request for a bone scan was denied and that there was a 
delay in treating osteomyelitis, which resulted in the 
amputation.  However, a review of the record does not show 
that the surgical procedure performed on the right ankle at 
the VA in September 2001 and the follow-up medical care by VA 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar fault, or an event not 
reasonably foreseeable.  All indications are that the 
September 2001 right subtalar fusion and subsequent follow-up 
treatment were within the standards of sound medical practice 
and that nothing unforeseen occurred either during the course 
of the surgery or thereafter at the VA.  The veteran has not 
submitted any medical evidence showing otherwise.  Because 
the veteran has no specialized medical training with regard 
to this matter, his assertions alone may not be considered 
competent evidence to establish fault, carelessness, a lack 
of foreseeability, or the existence of disability 
attributable to the surgery.  Espiritu v. Brown, 2 Vet. App. 
492 (1992).

Simply put, there is no evidence that the veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for the veteran's right foot or 
that was the result of an event not reasonably foreseeable.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional disability is not warranted.
II.  Left Foot Disorder

Service connection on a secondary basis is available where a 
disability is the result of another disability that has been 
attributed to VA treatment or hospitalization and for which 
compensation is payable under 38 U.S.C.A. § 1151.  VAOPGCPREC 
8-97 (February 11, 1997).  However, based on the decision 
above denying compensation under 38 U.S.C.A. § 1151 for 
amputation of the right foot, the veteran's claim for 
compensation for a left foot disorder on a secondary basis 
must also be denied.  Although the veteran has a left foot 
disorder that may be related in part to weight transfer from 
the right foot amputation, compensation is not payable under 
38 U.S.C.A. § 1151 for the right foot amputation.  It 
therefore follows that disability compensation for a left 
foot disability, on a secondary basis, is also not warranted 
under 38 U.S.C.A. § 1151.


III.  Back Disorder

As noted previously, service connection is available where a 
disability is the result of another disability that has been 
attributed to VA treatment or hospitalization and for which 
compensation is payable under 38 U.S.C.A. § 1151.  VAOPGCPREC 
8-97 (February 11, 1997).  However, based on the decision 
herein denying compensation under 38 U.S.C.A. § 1151 for 
amputation of the right foot, the veteran's claim for 
compensation for a lower back disability on a secondary 
theory must also be denied.  While the veteran clearly has a 
lower back disability that may have been aggravated in part 
by the right foot amputation, compensation is not payable 
under 38 U.S.C.A. § 1151 for the right foot amputation.  
Therefore, as a matter of law, compensation for additional 
lower back disability on a secondary basis is not warranted 
under 38 U.S.C.A. § 1151.




ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for amputation of the right foot as a result of complications 
of surgery performed by VA in September 2001 and of follow-up 
medical care by VA is denied.  

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for a left foot disorder, claimed as due to weight transfer 
as a result of the right foot amputation is denied.

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for additional lower back disability claimed as due to 
aggravation as a result of the right foot amputation is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


